Dismissed and Opinion Filed January 15, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01348-CV

                              THOMAS HANDLER, Appellant
                                        V.
                               DON BUFORD JR., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-11354-1

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Lang
       Before the Court is appellant’s January 6, 2015, agreed motion to dismiss the appeal. In

the motion, the appellant states the parties have resolved all matters in dispute and requests we

dismiss the appeal. We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

141348F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS HANDLER, Appellant                           On Appeal from the 162nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01348-CV         V.                       Trial Court Cause No. DC-13-11354-1.
                                                    Opinion delivered by Justice Lang. Justices
DON BUFORD JR., Appellee                            Brown and Whitehill participating.

       Based on appellant’s January 6, 2015, agreed motion to dismiss the appeal, and in
accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 15th day of January, 2015.




                                              –2–